Action to recover damages for personal injuries sustained by the plaintiff when he was struck by the corporate respondent’s truck. The appeal is by the plaintiff from a judgment, entered on the verdict of a jury in his favor, in the amount of $3,000, on the ground of inadequacy. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon respond*1015ents stipulate to increase the amount of the verdict to 84,500, in which event the judgment as thus increased is unanimously affirmed, with costs. The amount of the verdict is inadequate compensation for the plaintiff’s injuries. On a new trial, if one be had, the plaintiff may show what his earnings were the last time he was employed before the accident, and that he was just as capable at the time of the accident. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.